Lumpkin, J.
The declaration, as amended, made a ease entitling the plaintiff to equitable relief, and it was therefore error to dismiss it on demurrer. Judgment reversed.
By amendment be alleged, that on account of his poverty he is unable to tender the amount due defendants on the deed of December 13, 1892; and therefore prays that whatever the jury finds is due defendants for money loaned to him March 22, 1892, he found in their favor by the jury against him, and that defendants have all the equities they axe entitled to.
The demurrer was on the grounds, that the petition is without equity; that plaintiff does not tender the sums admitted to be due; that he does not allege defendants to be insolvent, and is therefore not entitled to the relief prayed for.
W. I. Heyward, for plaintiff.
King & Anderson, for defendants.